By the Court.

McMillan, J.
This is an appeal from an order of the district court, setting aside a judgment entered by default, and permitting the defendant to answer, &c.
Judgment was entered for the plaintiff on the 27th of September, 1869. Notice of the motion to set aside the judgment was given on the 25th of October, 1869, and in the meantime executions had been issued and levied, and money made thereon by sale, &c. The motion was granted, and the judgment set aside, on the 13th of November, 1869.
The motion, having been made for relief from the judgment on the grounds specified in sec. 105 of ch. 66 of the Gen *403Stat. within one year from the entry of the judgment, was addressed to the discretion of the court and will only be reversed on the ground of abuse of discretion by the court below. Myrick vs. Pierce, 5 Minn. 65; Jorgenson vs. Boehmer et al., 9 Minn. 181. That, upon the facts shown upon the motion, we might have come to a conclusion different from that arrived at by the district court is not a sufficient reason for reversing the order. Without reviewing the facts it suffices to say that the case presented upon the motion-does not show that in granting the motion there was any abuse of discretion.
The order appealed from is therefore affirmed.